Citation Nr: 1632723	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-16 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for expenses incurred for non-VA medical services at the [redacted] on March 3-4, 2011.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in November 2014 for further development.  
  
The Veteran presented testimony at a Board hearing in October 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 


FINDING OF FACT

The non-VA treatment at issue was rendered without prior VA authorization; treatment was not for a medical emergency and it would have been reasonable to attempt to use VA facilities or obtain prior VA authorization.


CONCLUSION OF LAW

The criteria for payment or reimbursement for expenses incurred for non-VA treatment at [redacted] on March 3-4, 2011, have not been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. § 17.120 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, as the claim in this case is governed by 38 U.S.C.A. Chapter 17, the provisions of the VCAA do not apply. Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Moreover, the Veteran has been made aware of the requirements to substantiate her claim, including in an August 2011, and she has had a fair opportunity to present arguments and evidence.  All pertinent evidence has been obtained.  Both the medical appeals file and the claims file have been considered, including the paper claims file and an electronic (paperless) claims file in VBMS/Virtual VA.  No further notice or assistance is required.

The Veteran sought non-VA emergency treatment in February 2011.  There was a questionable abnormality on the right breast that was revealed on a routine mammogram.  As explained below, an additional procedure was scheduled for March 3, 2011.    

To be entitled to payment or reimbursement of unauthorized medical expenses incurred at a non-VA facility, the requirements of either 38 U.S.C.A. § 1728  or 38 U.S.C.A. § 1725, and implementing regulations, must be met. 

The Board notes that the Veteran is currently service-connected for fibrocystic breast disease, which is rated as noncompensably disabling.  On March 3-4, 2011, she incurred non-VA medical services at the [redacted].  She seeks reimbursement of expenses under 38 U.S.C. 1728.  

Section 1728 applies to treatment received (a) for service connected disabilities; (b) for a non-service connected disability associated with and held to be aggravating a service connected disability; (c) for any disability of a Veteran who has a total disability permanent in nature from a service connected disability; or (d) for any injury, illness, or dental condition of a Veteran who is a participant in a vocational rehabilitation program and is medically determined to be in need of care or treatment to make possible such Veteran's entrance into a course of training , or prevent interruption of a course of training, or hasten the return to a course of training which was interrupted because of such illness, injury, or dental condition.    

Section 1725 applies to treatment for non-service connected conditions, and is only applicable if a Veteran does not meet the minimum criteria under Section 1728; therefore, it is not for consideration here. 

Under both Section 1725 and Section 1728, two overall requirements must be met: (1) the treatment must have been for a medical emergency of such nature that a prudent lay person would reasonably expect that a delay in seeking immediate medical attention would be hazardous to life or health; and (2) VA or other Federal facilities must not have been feasibly available and an attempt to use them beforehand or to obtain prior VA authorization would not have been reasonable.  See 38 U.S.C.A. §§ 1725(f), 1728(a), (c); 38 C.F.R. §§ 17.120, 17.1002. 

At the Veteran's October 2013 Board hearing, she contended that the treatment was authorized (or at least that she believed it had been authorized) by VA.  The claim was denied because the RO found that although VA authorized a breast biopsy, the VA did not authorize the subsequent treatment, which included a radio guided seed location, and lumpectomy with radio guided seed location.  The Veteran testified that in March 2011, she went to the VA for an annual checkup.  The VA sent her to the [redacted] because VA does not conduct mammograms (Transcript, p. 4).  The mammogram raised concerns regarding a possible cancerous mass.  The radiologist told the Veteran that they would need to contact VA about it.  After leaving the Veteran for approximately twenty minutes, the doctor returned and explained the next procedure (a biopsy).  The Veteran testified that because she is small chested, the sample that they obtained was not ample enough.  Consequently, the doctors wanted another sample, but were afraid of rupturing her chest cavity.  They determined that the best option was to remove the mass.  As a result, she underwent the lumpectomy (Transcript, p.5).

VA treatment records dated February 17, 2011 note that "(t)he previous attempt at ultrasound guided biopsy only showed three cores and for that reason we have requested that a vacuum assisted procedure be performed with multiple cores removed to exclude a diagnosis of malignancy in this setting.  She is to undergo said procedure and return to see us in clinic two weeks thereafter." [Emphasis added].

The record fails to reflect that the Veteran ever underwent a vacuum assisted procedure (core biopsy).  Instead, on March 3, 2011, the Veteran underwent a radio-guided seed localization. On March 4, 2011, she underwent a lumpectomy with radioactive seed localization.    

The RO obtained a May 2015 VA opinion from G.L.G., who stated that he reviewed the records and "It is clear that the procedures performed on 3/3/11 and 3/4/11 were not pre-authorized or requested.  A different procedure had been requested and pre-authorized (vacuum-assisted core biopsy) for 3/3/11.  UNMC was aware of the requirements of pre-authorization and there was ample time before the 3/3/11 procedure to request pre-authorization of a different procedure if clinically indicated."  

Again, there is no evidence that the Veteran sought or received authorization for either a radio-guided seed localization or lumpectomy with radioactive seed localization.  Thus, the treatment in question was unauthorized.  Moreover, and central to this appeal, the factors under Section 1728 under which unauthorized treatment may be reimbursed have not been demonstrated here.  Specifically, this was not a medical emergency as contemplated by the regulations.  While the treatment was indisputably for a serious medical condition there was, as the May 2015 opinion-provider noted, sufficient time for the Veteran to have taken the steps to request pre-authorization.  Thus, although VA facilities were not able to offer the procedure needed, in the absence of medical emergency, the preponderance of the evidence weighs against the claim of reimbursement of expenses for unauthorized treatment.     

The preponderance of the evidence is against payment or reimbursement for the non-VA care at issue; therefore, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Entitlement to payment or reimbursement for expenses incurred for non-VA medical services at the [redacted] on March 3-4, 2011 is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


